DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10 and 14 of U.S. Patent No. 10,792,613 in view of Eide et al. (US Pat. Pub. No. 2018/0250431, hereinafter Eide) and Engelhard, R. (US Pat. Pub. No. 2012/0003126, hereinafter Engelhard).
Claim 7 of US Pat. No. 10,792,613 discloses similar limitations as claim 1 of instant invention except:
-the housing having:
a second portion defining a second chamber of the internal cavity, the second chamber connected to the outlet, and the second portion having a second width greater than the first width; 
the air driver being positioned with the first chamber;
the ozone generator being positioned within the intermediate portion; and
the catalyst positioned within the second chamber.
However, Eide discloses a cleaning device (#100) comprising:
a housing having a first end defining an inlet and an opposing second end defining an outlet (#112), the housing defining an internal cavity, the housing having (see figure 2 below):
a first portion defining a first chamber of the internal cavity, the first chamber connected to the inlet, and the first portion having a first width (see figure 2 below);
a second portion defining a second chamber of the internal cavity, the second chamber connected to the outlet (#112), and the second portion having a second width greater than the first width (see figure 2 below); and
an intermediate portion extending between the first portion and the second portion, the intermediate portion defining an intermediate chamber, and the intermediate portion having at least one of a linear profile or a non-linear profile (see figure 2 below);
an air driver (#120) positioned within the first chamber (see figure 2 below); and
an ozone generator (#136, #138) positioned within the intermediate portion (see figure 2 below).

    PNG
    media_image1.png
    695
    635
    media_image1.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 10,792,613 such as to have the above configuration as claimed by the applicant, with a reasonable expectation of success, as Eide teaches a cleaning device comprising: (1) a housing having a first end defining an inlet and an opposing second end defining an outlet, the housing defining an internal cavity, the housing having: (a) a first portion defining a first chamber of the internal cavity, the first chamber connected to the inlet, and the first portion 
Eide fails to disclose wherein the catalyst is positioned within the second chamber.
However, Engelhard teaches a high intensity air purifier system (#100) comprising a housing having an air inlet (#101) and an air outlet (#104) and the housing defines an internal cavity.  The housing has a first portion defining a first chamber of the internal cavity connected to the inlet (#101) and having an air driver (#108) within the first chamber. The housing further comprises an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator (#122, #126) positioned within the intermediate chamber a second portion defining a second chamber of the internal cavity connected to the outlet (#104) and having a catalyst (#116) positioned within the second chamber, which is useful and configured to convert ozone to oxygen and therefore, reduce ozone emissions to desirable levels (see paragraphs [0025], [0027], [0030] and [0035]-[0036]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Claim 1 of US Pat. No. 10,792,613 to 
	Claim 10 of US Pat. 10,792,613 contains substantially similar limitations as claim 4 of instant invention, thereby reading on the claimed invention. 
	Claim 6 of US Pat. 10,792,613 contains substantially similar limitations as claim 10 of instant invention, thereby reading on the claimed invention.
Claim 1 of US Pat. 10,792,613 contains substantially similar limitations as claim 12 of instant invention, thereby reading on the claimed invention.
Claim 14 of US Pat. 10,792,613 contains substantially similar limitations as claim 15 of instant invention, thereby reading on the claimed invention.

Claim Objections
Claim 15 is objected to because of the following informalities:  missing transitional phrase.  
Claim 15 recites: “…wherein the housing at least one of…”  There is a transitional phrase missing between the word “housing” and the preposition “at”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “…wherein the cleaning device is operable in a first mode where the door is closed…” There is no mention of a door previously on claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 12 as reciting: “…wherein the cleaning device is operable in a first mode where a door is closed…”
Claim 13 is rejected because it depends on rejected claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eide et al. (US Pat. Pub. No. 2018/0250431, hereinafter Eide) in view of Engelhard, R. (US Pat. Pub. No. 2012/0003126, hereinafter Engelhard).
In regards to Claim 1, Eide discloses a cleaning device (#100) comprising:
a housing having a first end defining an inlet and an opposing second end defining an outlet (#112), the housing defining an internal cavity, the housing having (see figure 2 below):
a first portion defining a first chamber of the internal cavity, the first chamber connected to the inlet, and the first portion having a first width (see figure 2 below);
a second portion defining a second chamber of the internal cavity, the second chamber connected to the outlet (#112), and the second portion having a second width greater than the first width (see figure 2 below); and
an intermediate portion extending between the first portion and the second portion, the intermediate portion defining an intermediate chamber, and the intermediate portion having at least one of a linear profile or a non-linear profile (see figure 2 below);
an air driver (#120) positioned within the first chamber (see figure 2 below); and
an ozone generator (#136, #138) positioned within the intermediate portion (see figure 2 below and paragraphs [0121]-[0124]).

    PNG
    media_image1.png
    695
    635
    media_image1.png
    Greyscale

Eide fails to disclose:
a catalyst positioned within the second chamber.
However, Engelhard teaches a high intensity air purifier system (#100) comprising a housing having an air inlet (#101) and an air outlet (#104) and the housing defines an 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having a catalyst positioned within the second chamber, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, and a second portion defining a second chamber of the internal cavity connected to the outlet, wherein a catalyst is positioned within the second chamber, efficiently converting ozone to oxygen and hence, reducing ozone emissions to desirable levels (see paragraphs [0025], [0027], [0030] and [0035]-[0036]).
Claim 2, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1.  Engelhard further teaches wherein the inlet includes a plurality of inlets and the outlet includes a plurality of outlets (see figure 1 and paragraphs [0026]-[0027]; Engelhard teaches wherein the inlet comprise a pre-filter (#106) which comprises a plurality of inlets and the outlet comprises a post filter (#118) which comprises a plurality of outlets). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having the inlet to include a plurality of inlet and the outlet to include a plurality of outlets, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, a second portion defining a second chamber of the internal cavity connected to the outlet having a catalyst is positioned within the second chamber, and the inlet includes a plurality of inlets and the outlet includes a plurality of outlets for improving the air flow in and out of the cleaning device (see paragraphs [0026]-[0027]).
In regards to Claim 5, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1.  Engelhard teaches wherein the housing includes a controller housing (#124) disposed along an exterior of the air purifier (see figure 1 and paragraph [0049]).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having the housing to include a controller housing disposed along an exterior of the second portion, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, a second portion defining a second chamber of the internal cavity connected to the outlet having a catalyst is positioned within the second chamber, and a controller housing disposed along an exterior of the air purifier for efficiently controlling the air purification process within the air purifying system and provide clean air to rooms and users (see paragraph [0049]).
In regards to Claim 6, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 5.  Although Engelhard is silent in regards to wherein the controller housing (#124) is detachable from the exterior of the second portion, making an 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having the controller housing to be detachable from the exterior of the second portion, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, a second portion defining a second chamber of the internal cavity connected to the outlet having a catalyst is positioned within the second chamber, and a controller housing disposed along an exterior and detachable from the air purifier for efficiently controlling the air purification process within the air purifying system remotely and provide clean air to rooms and users (see paragraph [0049]).
In regards to Claim 7, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 5.  Engelhard teaches wherein the housing includes a controller housing (#124) integrally formed with the exterior of the air purifier (see figure 1 and paragraph [0049]).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having the housing to include a controller housing integrally formed with the exterior of the second portion, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, a second portion defining a second chamber of the internal cavity connected to the outlet having a catalyst is positioned within the second chamber, and a controller housing integrally formed with the exterior of the air purifier for efficiently controlling the air purification process within the air purifying system and provide clean air to rooms and users (see paragraph [0049]).
In regards to Claim 8, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 5.  Engelhard further discloses a controller disposed within the controller 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide by having a controller disposed within the controller housing, the controller configured to control the air driver and the ozone generator, as claimed by the applicant, with a reasonable expectation of success, as Engelhard teaches a high intensity air purifier system comprising a housing having an air inlet and an air outlet and defining an internal cavity, wherein the housing has a first portion defining a first chamber of the internal cavity connected to the inlet and having an air driver within the first chamber, an intermediate portion downstream from the first chamber defining an intermediate chamber and has an ozone generator positioned within the intermediate chamber, a second portion defining a second chamber of the internal cavity connected to the outlet having a catalyst is positioned within the second chamber, and a controller housing having a controller disposed therein, whereby the controller is configured to control the air driver and the ozone generator for efficiently controlling the air purification process within the air purifying system and provide clean air to rooms and users (see paragraphs [0049]-[0050]).
In regards to Claim 10, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1.  Although Eide, as modified above, is silent in regards to wherein the first width is at most eight inches and the second width is at most twelve inches, and wherein the housing has an overall length of at most twenty-four inches, adjusting the length and width to an optimum amount, such as the one claimed by the applicant is within 
In regards to Claim 11, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 10.  Although Eide, as modified above, is silent in regards to wherein the first width is at most 2.35 inches and the second width is at most 5.4 inches, and wherein the housing has an overall length of at most 9 inches, adjusting the length and width to an optimum amount, such as the one claimed by the applicant is within one skilled in the art through routine experimentation in order to obtain a desired end-result, such as for improved space accommodation, and is considered prima facie obvious absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.
In regards to Claim 14, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1.  Eide further discloses wherein the blower device may be controllable by a controller (#16) to move the inlet air at a variable cubic/feet per min rate depending on a sensed intake humidity or temperature of the intake air.  The blower device may be any fan, squirrel cage style blower or other device configured to extract air from an indoor environment about outside of the treatment chamber (#100) and move the extracted air through the intake passage of the treatment chamber (#100) (see paragraph [0063]).
In view of this, it would have been obvious by one skilled in the art before the effective filing date of the applicant’s invention to have optimized the velocity of the inlet air carried out by the fan to drive air through the housing at a rate between 300 and 500 cubic feet per minute, as claimed by the applicant, because Eide shows that the velocity 
In regards to Claim 16, Eide discloses a cleaning system (#100) for an interior space of a vehicle (see paragraphs [0025] and [0099]), the cleaning system comprising:
an ozone generator (#136, #138) configured to generate ozone (see figure 2 and 4, and paragraph [0145]);
an air driver configured to drive the ozone into the interior space to interact with contaminates within the interior space to neutralize the contaminates (see figures 2 and 4, and paragraph [0146]-[0147]);
a controller (#16) configured to:
control the ozone generator and the air driver (see figure 4 and paragraphs [0063] and [0145]-[0147]); and
lock a door (#102 door or airlock) to the interior space during operation of the cleaning system (see paragraph [0115]).
(Examiner notes that although Eide does not explicitly disclose wherein the controller locks the door (#102), it is considered obvious, absent evidence to the contrary, that the controller would reasonably control the lock of the door in order to avoid accidental opening/closing of the door when the system is in use.).
In regards to Claim 18, Eide discloses the cleaning system as recited in claim 16.  Eide further discloses that the treatment system (#10, #100 ECT apparatus) may be incorporated into an HVAC or ventilation system of a building, house, room, or indoor area (see paragraph [0062]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eide, in view of Engelhard and further in view of He et al. (CN207565281U-relied on machine translation, hereinafter He).
In regards to Claim 3, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1, but fails to disclose further comprising a first screen extending across the inlet and a second screen extending across the outlet.
However, He teaches a vehicle mounted air purifier based on photocatalytic oxidation (see paragraph [0009]).  The air purifier comprises a housing having an inlet having a first screen (#1) and an outlet having a second screen (#7), an ozone generator (#9) is positioned within the internal cavity of the housing and a catalyst (#4 nano photocatalytic layer) within the internal cavity of the housing.  The vehicle-mounted air purifier based on photocatalytic application first filters out dust particles through a primary filter layer (#2), then adsorbs peculiar smell and fine particles through the activated carbon adsorption layer, and then sterilizes and purifies through the nano photocatalytic layer (#4), and at the same time cooperates the ozone generator (#9) to sterilize, disinfect and purify the air in the car (see paragraphs [0017] and [0021]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide, in view of Engelhard, by having a first screen extending across the inlet and a second screen extending across the outlet, as claimed by the applicant, with a reasonable expectation of success, as He teaches a vehicle mounted air purifier based on photocatalytic oxidation, wherein the air purifier comprises a housing having an inlet having a first screen and an outlet having a second screen, an ozone generator is .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Engelhard and further in view of Benedek et al. (US Pat. Pub. No. 2019/0240370, with an effective filing date of February 5, 2019, hereinafter Benedek).
In regards to Claim 4, Eide in view of Engelhard, discloses the cleaning device as recited in claim 1, but fails to disclose wherein the catalyst is a first catalyst, further comprising:
a first screen positioned upstream of the first catalyst, wherein the first screen is coated in a catalyst material such that the first screen comprises a second catalyst; and
a second screen positioned downstream of the first catalyst such that the first catalyst is positioned between the first screen and the second screen.
However, Benedek teaches an improved apparatus for treating an atmosphere containing pollutants such as chemical contaminants, odors, aerosols, particulate matter and/or other airborne compounds that are unhealthy and/or unpleasant (see paragraph [0009]).  The apparatus comprises a housing having a first end defining an inlet (#112), an intermediate chamber having an ozone generator (#120), a fan (#162) for drawing 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide, in view of Engelhard by having the catalyst to be a first catalyst and further comprising a first screen positioned upstream of the first catalyst, wherein the first screen is coated in a catalyst material such that the first screen comprises a second catalyst and a second screen positioned downstream of the first catalyst such that the first catalyst is positioned between the first screen and the second screen, as claimed by the applicant, with a reasonable expectation of success, as Benedek teaches an improved apparatus for treating an atmosphere containing pollutants such as chemical contaminants, odors, aerosols, particulate matter and/or other airborne compounds that are unhealthy and/or unpleasant, wherein the apparatus comprises a housing having a first end defining an inlet, an intermediate chamber having an ozone generator, a fan for drawing contaminated air inside the treatment apparatus, a second end defining an outlet and a first catalyst positioned within the second end, whereby a first screen is positioned upstream of the first catalyst, wherein the first screen is coated with a catalyst material such that the first screen comprises a second catalyst, and a second screen is positioned .
Claim 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Engelhard and further in view of Schwartz et al. (US Pat. Pub. No. 2011/0091354, hereinafter Schwartz).
In regards to Claim 9, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 8, but fails to disclose further comprising a user interface disposed along the controller housing, the user interface configured to facilitate at least one of (i) providing inputs to the controller or (ii) providing outputs to an operator. 
However, Schwartz teaches a system (#10) for disinfecting a room comprising a housing (#12) having a plurality of inlet (#20, #22) and outlets (#16) and defining a chamber, wherein the chamber comprises a fan (#23) and a disinfectant assembly (#34) to remove contaminants from air in rooms and/or spaces (see paragraphs [0018]-[0021]).  The system further comprises a controller (#31) which controls the operation of the fan and for efficiently controlling the air purification system process.  Further, a user interface (#30) is provided on the housing to provide means from a user to control and activate the system (#10) and the user interface (#30) communicates with the controller (#31).  The user interface (#31) is a button or other actuatable mechanism that allows a user to enable the system after locating the system (#10) in the room to be disinfected. The user interface 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide, in view of Engelhard by further having a user interface disposed along the controller housing, the user interface configured to facilitate at least one of (i) providing inputs to the controller or (ii) providing outputs to an operator, as claimed by the applicant, with a reasonable expectation of success, as Schwartz teaches a system  for disinfecting a room comprising a housing having a plurality of inlet and outlets and defining a chamber, wherein the chamber comprises a fan and a disinfectant assembly to remove contaminants from air in rooms and/or spaces, whereby the system further comprises a controller which controls the operation of the fan and for efficiently controlling the air purification system process, and a user interface is provided on the housing to provide means from a user to control and activate the system and the user interface  communicates with the controller, wherein the user interface is a button or other actuatable mechanism that allows a user to enable the system after locating the system in the room to be disinfected and the user interface may also include a display and/or other input devices to allow the user to select different programs and control settings of the system (see paragraphs [0023]).
In regards to Claim 15, Eide, in view of Engelhard, discloses the cleaning device as recited in claim 1.  Eide further discloses wherein the housing further comprises at least one of: (i) defines a port configured to interface with a humidifying unit to facilitate injecting moisture into the internal cavity (see figure 2).

However, Schwartz teaches a system (#10) for disinfecting a room comprising a housing (#12) having a plurality of inlet (#20, #22) and outlets (#16) and defining a chamber, wherein the chamber comprises a fan (#23) and a disinfectant assembly (#34) to remove contaminants from air in rooms and/or spaces.  The system further comprises a controller (#31) which controls the operation of the fan and for efficiently controlling the air purification system process.  The plurality of inlets (#20) comprise a filters (#24) arranged relative to each of the inlets (#20) to capture and remove particulates in the intake air and filter doors (#28) at the top of the housing (#12) to provide access slots that retain the filters to allow replacement of the filters (#24) (see paragraphs [0018]-[0020]).  This is considered equivalent to a filter aperture and cap to selectively enclose the filter aperture, the cap selectively removable to facilitate removing a filter from the internal cavity through the filter aperture, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Eide, in view of Engelhard, by having a filter aperture and a cap positioned to selectively enclose the filter aperture, the cap selectively removable to facilitate removing of a filter from the internal cavity through the filter aperture, as claimed by the applicant, with a reasonable expectation of success, as Schwartz teaches a system for disinfecting a room .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Engelhard in view of Schwartz.
In regards to Claim 20, Engelhard discloses a cleaning device (#100) comprising: 
a housing having a first end defining an inlet (#101) and an opposing second end defining an outlet (#104), the housing defining an internal cavity (see figure 1 and paragraphs [0024]-[0025]);
an air driver (#108) positioned within the internal cavity (see figure 1 and paragraph [0025]);
an ozone generator (#122, #126) positioned within the internal cavity (see figure 1 and paragraph [0035]); 
a catalyst (#116) positioned within the internal cavity (see figure 1 and paragraph [0036]); 
a controller housing (#124 electronic housing) positioned along an exterior of the housing (see figure 1 and paragraph [0049]); and
a controller (electronic control module and controller circuit) positioned within the controller housing (#124), the controller configured to control the air driver (#108) and the ozone generator (#122, #126) (see figure 1 and paragraphs [0049]-[0050]).
Engelhard fails to disclose a user interface disposed along the controller housing, the user interface configured to facilitate at least one of (i) providing inputs to the controller or (ii) providing outputs to an operator.
However, Schwartz teaches a system (#10) for disinfecting a room comprising a housing (#12) having a plurality of inlet (#20, #22) and outlets (#16) and defining a chamber, wherein the chamber comprises a fan (#23) and a disinfectant assembly (#34) to remove contaminants from air in rooms and/or spaces (see paragraphs [0018]-[0021]).  The system further comprises a controller (#31) which controls the operation of the fan and for efficiently controlling the air purification system process.  Further, a user interface (#30) is provided on the housing to provide means from a user to control and activate the system (#10) and the user interface (#30) communicates with the controller (#31).  The user interface (#31) is a button or other actuatable mechanism that allows a user to enable the system after locating the system (#10) in the room to be disinfected. The user interface (#30) may also include a display and/or other input devices to allow the user to select different programs and control settings of the system (#10) (see paragraph [0022]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the cleaning device as disclosed by Engelhard by further having a user interface disposed along the controller housing, the user interface configured to facilitate at least one of (i) providing inputs to the controller 

Examiner’s Comments
In regards to Claims 12-13, no art rejection has been made for these claims.  These have only being rejected under 35 USC § 112(b).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ji et al. (US Pat. Pub. No. 2017/0217284)- air cleaning apparatus mounted to an internal automobile structure such as armrest, console, seat, headrest, overhead console, steering wheel and a door, including a housing having an air inlet (#106) and an air outlet (#110), a fan (#155) for drawing the air inside the vehicle to the housing, a filter (#108a) for filtering the air flowing therein, an ozone generator (#122), a catalyst (photocatalyst) within the housing and a controller (#217) to control the ozone generator (#122) and the fan (#155) (see figures 9, 11, 13 and paragraphs [0105], [0155] and [0174]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774